DETAILED ACTION
Claims 1-10 are pending. Claims 1 and 8-10 are amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zeng et al. [US 2010/0198513 A1].
Regarding claim 1, Zeng teaches a sensor data system for a vehicle, the system comprising: 
a sensor (object detection module/sensors – 0017) in the vehicle (host vehicle - 0017), the sensor configured to collect environment data (receives data from the object detection devices - 0019) related to a localization of the vehicle (GPS data – 0018); 
(V2V communication system) configured to receive second environment model data (received information from the remote vehicle 24, remote vehicle’s GPS position – 0020) (also estimated position and GPS position – 0022) (object data map 46 constructed from using data communicated from other vehicles including GPS data – 0023) from a second vehicle (V2V communication data detected from remote vehicles – 0022) related to a localization of the second vehicle (GPS data received – 0023); and 
a processing unit configured to: 
calculate a first localization position of at least one of the vehicle or an object in the environment of the vehicle (remote vehicle GPS position – 0020) (estimated position of remote vehicle 30 as well as its own GPS position – 0022); 
generate first environment model data (observed situational map may be generated based on data from the various sources - 0023); 
compare the first localization with the second localization (plurality of data collected from various sources are fused into a single collective map, merged object observation map – 0024); and 
from the comparison determine a correction (via kalman filter tracker) to the first localization (filter tracker constantly updates the tracking of the target vehicles relative to the position, speed, and orientation of the host vehicle – 0025) (360 object tracking list includes host vehicle positions, speed and orientation – 0026).

Regarding claim 2, Zeng teaches the communication device is configured to receive third environment model data from an environment object; and the processing (second, third model data received from additional remote vehicles 22, 24 etc. – 0020).

Regarding claim 3, Zeng teaches the processing unit is configured to augment the first environment model data with the second environment model data (via merging module - 0024).

Regarding claim 4, Zeng teaches the processing unit is configured to: evaluate the first localization position with a reliability and accuracy (health status information, reliability and accuracy of the information – 0016); from the evaluation, generate a reliability information item and an accuracy information item; and link the accuracy information and reliability information items to the first localization position (strong correlations, mutually correlated - 0043).

Regarding claim 5, Zeng teaches the second localization data also include a second localization position of the vehicle and accuracy information and reliability information of the second localization position; and the processing unit is configured to calculate the correction to the first localization position of the vehicle as a function of the accuracy information and reliability information of the first localization position and the second localization position on the basis of the first localization position or on the basis of the second localization position or on the basis of the first and the second localization (figure 4, 0028-0036).

Regarding claim 6, Zeng teaches the first environment model data and the second environment model data each include a reliability information item and an accuracy information item; and the processing unit is configured to calculate a correction to the first environment model data as a function of the accuracy information and reliability information from the first environment model data and the second environment model data (figure 4, 0028-0036).

Regarding claim 7, Zeng teaches the vehicle includes a transmitter unit (transceiver - 0017); and the processing unit is configured to: calculate, on the basis of the second environment model data, a third localization position which is a localization position of the additional vehicle (remote vehicle GPS position – 0020) (estimated position of remote vehicle 30 as well as its own GPS position – 0022); calculate an accuracy information and a reliability information of the third localization position; and send the position correction, the accuracy information of the position correction and the reliability information of the position correction to the additional vehicle (second, third model data received from additional remote vehicles 22, 24 etc. – 0020).

Regarding claim 8, Zeng teaches a vehicle (host vehicle - 0017) comprising: a body; a drive system (figure 1 and 2, 0017); and a sensor (object detection module/sensors – 0017) mounted in the body, the sensor configured to collect (receives data from the object detection devices - 0019) related to a localization of the vehicle (GPS data – 0018); 
a communication device (V2V communication system) configured to receive second environment model data (received information from the remote vehicle 24, remote vehicle’s GPS position – 0020) (also estimated position and GPS position – 0022) (object data map 46 constructed from using data communicated from other vehicles including GPS data – 0023) from a second vehicle (V2V communication data detected from remote vehicles – 0022) related to a localization of the second vehicle (GPS data – 0023); and 
a processing unit configured to: 
calculate a first localization of at least one of the vehicle or an object in the environment of the vehicle (remote vehicle GPS position – 0020) (estimated position of remote vehicle 30 as well as its own GPS position – 0022); 
generate first environment model data (observed situational map may be generated based on data from the various sources) based at least in part on the environment data collected (0023); 
compare the first localization with the second localization (plurality of data collected from various sources are fused into a single collective map, merged object observation map – 0024); and 
from the comparison determine a correction (via kalman filter tracker) to the first localization (filter tracker constantly updates the tracking of the target vehicles relative to the position, speed, and orientation of the host vehicle – 0025) (360 object tracking list includes host vehicle positions, speed and orientation – 0026).

Regarding claim 9, Zeng teaches a method for correcting a localization position, the method comprising: 
collecting environment data (receives data from the object detection devices - 0019) and generating first environment model data (observed situational map may be generated based on data from the various sources - 0023) related to a localization of the vehicle (GPS data – 0018) from a sensor (object detection module/sensors – 0017) in a vehicle (host vehicle - 0017); 
receiving second environment model data (received information from the remote vehicle 24, remote vehicle’s GPS position – 0020) (also estimated position and GPS position – 0022) (object data map 46 constructed from using data communicated from other vehicles including GPS data – 0023) from a second vehicle (V2V communication data detected from remote vehicles – 0022) related to a localization of the second vehicle (GPS data – 0023) (observed situational map may be generated based on data from the various sources - 0023); 
calculating a first localization of the vehicle or an object in the environment of the vehicle (plurality of data collected from various sources are fused into a single collective map, merged object observation map – 0024); 
comparing the first localization with the second localization; and 
determining a correction (via kalman filter tracker) to the first localization (filter tracker constantly updates the tracking of the target vehicles relative to the position, speed, and orientation of the host vehicle – 0025) (360 object tracking list includes host vehicle positions, speed and orientation – 0026).

Regarding claim 10, Zeng teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions, when executed by a processor, causing the processor to: 
collect environment data (receives data from the object detection devices - 0019) and generating first environment model data (observed situational map may be generated based on data from the various sources - 0023) from a sensor (object detection module/sensors – 0017) in a vehicle (host vehicle - 0017); 
receive second environment model data (received information from the remote vehicle 24, remote vehicle’s GPS position – 0020) (also estimated position and GPS position – 0022) (object data map 46 constructed from using data communicated from other vehicles including GPS data – 0023) from another vehicle (V2V communication data detected from remote vehicles – 0022), wherein the first environment model data and the second environment model data include localization data (observed situational map may be generated based on data from the various sources - 0023); 
calculate a first localization position of the vehicle or an object in the environment of the vehicle (plurality of data collected from various sources are fused into a single collective map, merged object observation map – 0024); 
compare the first localization data with the second localization data; and 
determine a correction (via kalman filter tracker) to the first localization position (filter tracker constantly updates the tracking of the target vehicles relative to the position, speed, and orientation of the host vehicle – 0025) (360 object tracking list includes host vehicle positions, speed and orientation – 0026).

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.

Applicant argues that Zeng does not disclose “a sensor in the vehicle, the sensor configured to collect environmental data related to a localization of the vehicle" as recited in claim 1 (see page 6, last paragraph of the response).

In response, the Examiner respectfully disagrees and indicates Applicant’s specification describes the claimed vehicle having a sensor device which is configured for collecting environmental data and for generating first environmental data. The sensor device comprises for example, video camera, LIDAR or radar sensors. Additional sensors can be intended for example for navigation or conventional position determination (see figure 1, page 13 of submitted specification). Zeng describes the object detection module receives data from the object detection devices that include … radar-based detection devices, vision-based detection devices and light-based detection devices; examples: radar detectors, cameras and Lidar devices (0019). In addition, the host vehicle 10 utilizes GPS receiver (0017) located on the vehicle and configured to collect environmental data related to a localization of the vehicle, e.g. GPS position information (0018).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rubin et al. (US Patent Application Publication 2013/0282277 A1) generating a location in a vehicle-to-vehicle communication system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862